Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.
Claims 1-15 are pending.
Drawings
The replacement sheet Figure 2 received on 14 November has been accepted.  The objection to the drawings is withdrawn.
Response to Amendment
Applicant’s amendment filed 14 November 2022 is not sufficient to overcome the rejection under 35 U.S.C. 112 discussed below.
Response to Arguments
Applicant's arguments filed 14 November 2022 regarding claims 1-15 have been fully considered but they are not persuasive.
Applicant argues at page 9 of the response:
“There is not, as per Applicant’s amended claims, any communications between a target server and a network server of a social media network to obtain identifiers of devices interacting with a set of articles within the social media network. In a sense, the interactions of devices within the social media network related to articles, is proxy to interest of the users of those devices”.
In response the examiner is not persuaded. Shapira teaches or suggests the claimed target server, network server of a social media network at paragraph [0094]: “conventional hardware including input/output devices, memory modules, servers, etc. configured to collect and process the required information according to the steps outlined above. The physical system can be put together in different ways by skilled persons following the description herein”. Furthermore any interactions of devices within a social media network related to articles is of course proxy to interest of the users of those devices.

Applicant’s argues at page 9 of the response “Identifying the devices because of interaction with articles is counter to Shapira which involves providing articles of user response based on the response and the response’s relation to the user”.
In response, the examiner disagrees. Shapira paragraph [0097]: “prepare a list of all users who have read items in category ID” clearly shows identifying users/devices through interactions of the users’ devices with the articles.  
Note Shapira teaches 6 stages of creating a vector from a list of items at paragraphs [0096]-[0100] reproduced below:
[0096] 1. The collaborative filter is called to create a ranked list of items for user id 
[0097] 2. Prepare a list of all users who have read items in category id (where the category id can be of any level of the categories hierarchy, it can be also the root of categories and thus refer to the whole repository of items) 
[0098] 3. Compute USS between user-id and all those users (from Step 2) 
[0099] 4. Updates the user-similarity table with the computed USS scores 
[0100] 5. Compute CFR score for each item in category-id. This is done by weighting user clicks based on their USS score (similarity to user-id) and the time they clicked on the item 
6. Sort items by CFR 7. Return vector &lt;CR&gt.

Applicant further argues at page 9 of the response:
“Shen does not supply to Shapira the unique differences in what is claimed by Applicant. Shen teaches and suggests an ad sent to a mobile device. The examiner suggests that Shen teaches “specialized servers when needed.” Shen does not, however, teach or suggest possibility of combination with Shapira or, in any event, that a target server accesses a network server of a social media network to identify devices interacting with particular articles.
“The cited references, alone and in the recited combination, fail to teach or suggest at least the Applicant’s claimed target server that accesses articles, receives a query, determines a set of articles, accesses a network server of a social media network, and receives identifiers of devices in the social media network interactive with the set of articles”.
In response the examiner is not persuaded. Applicant seems to ignore the capabilities of one of ordinary skill in the art that presumably knows something about the art besides of what is explicitly disclosed in a reference and is able to apply the principles taught in a reference to different scenarios. Shapira teaches conventional hardware of servers. Shen teaches specialized servers. Thus the combination is obvious to one having ordinary skill in the art since the specialized servers of Shen would supplement the conventional servers of Shapira to expedite the process of detecting users interests in stored articles.
Applicant presents no other specific arguments. For all the reasons discussed above, rejection to all pending claims is maintained using the references of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification as originally filed does not discuss any “identifiers of interactions” nor “responding to the requester device with the identifiers of interactions”.
Claim 1 lines 5-6 recite “querying the target server by a requester device over the digital network, for a topical item of the vector index”. However claim 1 last 2 lines merely result in “responding to the requester device by the target server over the digital data network with the identifiers of interactions”. Note the claimed “identifiers of interactions” as discussed above is not supported by the specification. Thus it is not understood why “identifiers of interactions” are provided while the request is for “a topical item of the vector index”. What is claim 1 intended to accomplish? 
Art rejection is applied with the interpretation that users’ devices are identified and monitored for retargeting based on determining what the users are accessing.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al (US 20080319986), in view of Shen et al (US 20070198339) both of record.
Regarding claim 1, Shapira substantially teaches a method of detecting interest in a topic by user devices of a discoverable network, comprising:
building by a target server a vector index of articles accessible on a digital data network (see at least [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index, Figure 3 Compute item vectors); note the claimed article are met by the items in the method of Shapira. The claimed item is met by the topic of the articles taught by Shapira, the claimed “at least one article server of the digital data network” is met by publishing services using web-based information (see at least in [0027]);
querying the target server by a requester device over the digital data network for a topical item of the vector index (see at least [0045] A request may come from a user who asks the system to submit/send him new items to read ("pull" mode), or from the system which initiates the distribution of relevant items to subscribed users ("push" model). Note since the articles are sorted into vectors and indexed as shown by Shapira, clearly the vector index is used for querying for an item or a topic;
obtaining a set of articles by the target server corresponding to the topical item (see at least [0090] After the algorithm computes Rank(k) for all the items in the repository, it sorts the items according to Rank(k) and presents the user with the sorted list. The higher an item is on the list, the better rank it has. If the user wants to view only, say, twenty items, the user is presented with the last 20 items from the list);
compiling by a network server of the discoverable network, identifiers of interactions of the user devices of the discoverable network with the set of articles (see at least [0092] other users’ opinions). Note the fact that other users’ opinion on the item are taken into consideration shows other users’ devices that interacted with the item had been identified; Furthermore Shapira paragraph [0097]: “prepare a list of all users who have read items in category ID” clearly shows users interactions with the set of articles through their user devices;  
accessing by the target server the network server of the discoverable network (see at least [0037]: the invention is a filtering engine comprising conventional hardware including input/output devices, memory modules, and servers, configured to collect and process the required information according to the steps of the process of the invention)
receiving the identifiers of interactions, by the target server from the network server (see at least [0097] Prepare a list of all users who have read items in category ID); and
responding to the requester device by the target server over the digital data network, with the identifiers of interactions (see at least [0045] user who ask system for new items to read, [0108] new item ID identified).

The difference is Shapira does not specifically use the language of a target server, a network server, an article server. However, the method of Shapira clearly operates in the context of a network including servers (see at least [0037], [0094]). Furthermore it is common practice in the art to use specialized servers for appropriate tasks as shown by Shen (see at least [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different servers for different tasks depending on applications/users requirements as taught by Shen.

Regarding claim 2, Shapira/Shen further teaches or suggests the method of claim 1, further comprising:
retrieving by the target server from the network server a set of addresses for user devices interacting on the discoverable network with articles of the set of articles (see at least Shapira [0105-[0108] user ID, item ID, Shen [0011] addresses associated with requests).

Regarding claim 3, Shapira/Shen further teaches or suggests the method of claim 2, further comprising:
making accessible by the target server to an ad platform server, the set of addresses (see at least Shen [0027] Figure 1).

Regarding claim 4, Shapira/Shen further teaches or suggests the method of claim 2, further comprising:
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037]).

Regarding claim 5, although Shapira/Shen does not specifically show the method of claim 1, wherein the requester device of querying is the target server, Shapira clearly teach the method uses conventional servers (see at least [0094]). It would have been obvious to one of ordinary skill in the art to use the target server as a querying device before the effective filing date of the claimed invention depending on users/applications requirements.

Regarding claim 6. Shapira/Shen further teaches or suggests the method of claim 1, wherein building includes searching by the target server for an article server communicatively connected to the digital data network (see at least Shapira Figure 3),
detecting by the target server articles of the article server,
indexing the articles of the article server, and storing a vector index of the articles by the target server (see at least Shapira [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index, Figure 3 Compute item vectors).

Regarding claim 7, Shapira/Shen further teaches or suggests the method of claim 6, wherein storing places the vector index in a database communicatively connected to the target server (see at least Shapira Figures 3-5) note since the vector index in the method of Shapira/Shen is used for searching, clearly it has to be stored as claimed.

Regarding claim 8, Shapira/Shen further teaches or suggests the method of claim 3, further comprising;
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037].

Regarding claim 9, Shapira/Shen further teaches or suggests the method of claim 1, wherein a plurality of network servers are communicatively connected to a plurality of discoverable networks, the target server builds vector indexes of pluralities of articles from a plurality of article servers of the plurality of discoverable networks, respectively, the target server obtains the set of articles corresponding to the item, the network servers compile identifiers of interactions of the user devices of the discoverable networks, respectively, with the set of articles for the plurality of discoverable networks, respectively, and the network servers make accessible sets of addresses of user devices of the identifiers of interactions with the articles of the set of articles (see at least Shen [0060] specialized servers, [0011] addresses of user devices, Shapira [0070] vector indexes of pluralities of articles, [0097] identifiers of interactions of the user devices).

Regarding claim 10, Shapira/Shen further teaches or suggests the method of claim 9, further comprising;
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037].

Regarding claim 11, Shapira substantially teaches a system for determining identifiers within a social media network of user devices interactive with a topical item in the social media network, a digital data network is communicatively connected to an article server, comprising:
a processor communicatively connected to the digital data network and the social media network (see at least [0094] note the physical system comprises conventional hardware);
memory communicatively connected to the processor (see at least [0094));
a database communicatively connected to the processor (see at least [0094));
the memory includes instructions for processing by the processor for:
building a vector index of articles accessible from the article server via the digital data network (see at least [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index, Figure 3 Compute item vectors);
obtaining a set of articles from the vector index of articles, the set of articles corresponds to the topical item (see at least [0090] After the algorithm computes Rank(k) for all the items in the repository, it sorts the items according to Rank(k) and presents the user with the sorted list. The higher an item is on the list, the better rank it has. If the user wants to view only, say, twenty items, the user is presented with the last 20 items from the list);
receiving a query relative to the topical item (see at least [0045] A request may come from a user who asks the system to submit/send him new items to read ("pull" mode), or from the system which initiates the distribution of relevant items to subscribed users ("push" model):
feeding back the set of articles to a network server of the social media network (see at least Figure 2 block 7 sort items by CFR and return sorted vector). Note item categorization, user similarity, collaborative profile shown in Figure 2 clearly suggest a social media network communicatively connected to the digital data network as claimed;
collecting from the network server the identifiers of user devices of the social media network interactive with the set of articles, as proxy to user devices interested in the topical item (see at least [0105-[0108] user ID, item ID). 
The difference is Shapira does not specifically show different servers of article server, network server. However, the method of Shapira clearly operates in the context of a network including servers (see at least [0037],[0094]). Furthermore it is common practice in the art to use specialized servers for appropriate tasks as shown by Shen (see at least [0060}).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different servers for different tasks while implementing the system of Shapira depending on applications/users requirements as taught by Shen.

Regarding claim 12, Shapira/Shen further teaches or suggests the system of claim 11 wherein the identifiers of user devices include network addresses of the user devices interacting with articles of the set of articles (see at least Shapira [(0105-[0108] user ID, item ID, Shen [0027] Figure 1).

Regarding claim 13, Shapira/Shen further teaches of suggests the system of claim 12, wherein the memory includes instructions for
processing by the processor for:
creating a set of the addresses for the user devices (see at least Shapira [0105]-[0108] user ID, item ID, Shen [0011] addresses of user devices).

Regarding claim 14, Shapira/Shen further teaches or suggests the system of claim 12, wherein the memory includes instructions for processing by the processor for:
supplying the network addresses to an advertisement server (see at least Shen [0027] Figure 1).

Regarding claim 15, Shapira/Shen further teaches or suggests the system of claim 12, wherein the memory includes instructions for processing by the processor for:
retargeting an advertisement to the user devices at the network addresses, the advertisement is relevant to the topical item (see at least Shen [0089], Figure 5B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tong et al (US 11258868) teach a third party system includes a tracking mechanism in various content provided by the third party system. When a client device presents content provided by the third party system, the client device executes tracking mechanism, causing the client device to communicate information identifying the content, identifying a user associated with the online system, and other information to the online system. Based on the information received from the client device, the online system selects a rule from rules provided to the online system by the third party system. The online system then performs an action included in the selected rule, allowing the advertiser to initiate various actions by the online system while including a common tracking mechanism in different content provided by the third party system.
Fadeev et al (US 20180357661) teach an online system may generate and embed code corresponding to a tracking pixel into a content item or into a page associated with the content item. The code corresponding to a tracking pixel allows information describing a request to present a content item or a page associated with the content item to be communicated to the online system upon receiving a request to present the content item or the page into which the code is embedded. For example, to track impressions of a content item, the online system may generate code corresponding to a tracking pixel and embed the code into the content item. In this example, when a web server at the online system receives a request to present the content item at a content publisher, the web server also may receive various types of information describing the request via the tracking pixel (e.g., a client device identifier, such as an IP address, associated with a client device from which the request is being received, information identifying the content publisher at which the content item is to be presented, a date/time of the request, etc.). As an additional example, to track clicks on a content item, the online system may generate code corresponding to a tracking pixel and embed the code into a landing page for a link included in the content item. In this example, when a web server at the online system receives a request to present the landing page to an individual, the web server also may receive an IP address associated with a client device from which the request is being received, information describing the content publisher at which the content item was presented, a date/time of the request, etc. The online system also may track performance metrics for a content item using cookies. For example, tracking cookies may be used to track impression performance metrics for a content item by collecting information describing requests to present the content item to the same individual at multiple content publishers.
Linden et al (US 20160048880) teach an advertisement system that provides for the augmentation of social networking profiles with information derived from user activity associated with third-party content outside of a social networking system. The augmented profiles of users may be analyzed and compared to identify targeted advertisement opportunities for one or more users. The advertisement system can analyze the augmented profiles of one or more users to identify look-alike product advertisement opportunities, look-alike user advertisement opportunities, as well as various remarketing, reminders, and cross-device marketing opportunities.
Tene, Omer, and Jules Polenetsky. "To Track or Do Not Track: Advancing Transparency and Individual Control in Online Behavioral Advertising." Minnesota Journal of Law, Science and Technology, vol. 13, no. 1, 2012, pp. 281-358.
Gábor György Gulyás, Gergely Acs, and Claude Castelluccia, “Near-Optimal Fingerprinting with Constraints”, Proceedings on Privacy Enhancing Technologies ; 2016 (4):1–18.
Paul Vines, Franziska Roesner, and Tadayoshi Kohno, “Exploring ADINT: Using Ad Targeting for Surveillance on a Budget — or — How Alice Can Buy Ads to Track Bob”, Session 4: Probing, Fingerprinting, and other Deanonymization WPES’17, October 30, 2017, Dallas, TX, USA. ACM ISBN 978-1-4503-5175-1/17/10. . . $15.00

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        21 November 2022